 


110 HRES 896 EH: A resolution recognizing the need to pursue research into the causes, a treatment, and an eventual cure for primary lateral sclerosis, supporting the goals and ideals of Primary Lateral Sclerosis Awareness Month, and for other purposes.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 896 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
A resolution recognizing the need to pursue research into the causes, a treatment, and an eventual cure for primary lateral sclerosis, supporting the goals and ideals of Primary Lateral Sclerosis Awareness Month, and for other purposes. 
 
 
Whereas primary lateral sclerosis (PLS) is a rare neuromuscular disorder characterized by progressive muscle spasticity and weakness in the voluntary muscles;  
Whereas PLS belongs to a group of disorders known as motor neuron diseases. Motor neuron diseases develop when the nerve cells that control voluntary muscle movement degenerate and die, causing spasticity and weakness in the muscles they control;  
Whereas Hardy Brown has worked tirelessly to raise funds for research for ALS Lou Gehrig’s disease which is a fatal motor neuron disease, and is now diagnosed with primary lateral sclerosis;  
Whereas the onset of PLS usually occurs after age 50. Symptoms may include difficulty with balance, weakness and stiffness in the legs, and clumsiness. Other symptoms may include spasticity (sudden, involuntary muscle spasms) in the hands, feet, or legs; foot dragging, and speech problems due to involvement of the facial muscles;  
Whereas primary lateral sclerosis affects individual people in different ways, and as a result, treatment programs will vary;  
Whereas there currently is no cure for primary lateral sclerosis, nor a way to slow or reverse the progressive disability of this disorder;  
Whereas the Spastic Paraplegia Foundation is a volunteer-managed and operated non-profit organization devoted to finding the causes and cures for two groups of neurodegenerative disorders called Spastic Paraplegia (Hereditary and Apparently Sporadic) and Primary Lateral Sclerosis (PLS);  
Whereas the National Institute of Neurological Disorders and Stroke at the National Institutes of Health conducts a broad range of research on neuromuscular disorders such as PLS. This research is aimed at developing techniques to diagnose, treat, prevent, and ultimately cure these devastating diseases; and  
Whereas the month of February of 2009 would be an appropriate time to recognize Primary Lateral Sclerosis Awareness Month in order to educate communities across the Nation about primary lateral sclerosis and the need for research funding, accurate diagnosis, and effective treatments: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the need to continue research into the causes, treatment, and an eventual cure for primary lateral sclerosis;  
(2)commends those hospitals, community clinics, educational institutes, and other organizations that are— 
(A)working to increase awareness of primary lateral sclerosis; and  
(B)conducting research for methods to help patients suffering from primary lateral sclerosis;  
(3)congratulates the work of the Spastic Paraplegia Foundation for its great efforts to educate, support, and provide hope for individuals who suffer from primary lateral sclerosis, while funding research to help find a cure for this disorder;  
(4)supports the designation of an appropriate time to recognize Primary Lateral Sclerosis Awareness Month; and  
(5)calls upon the people of the United States to observe the month with appropriate programs and activities.  
 
Lorraine C. Miller,Clerk.
